DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on March 11, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G Creston Campbell on March 25, 2022.
The application has been amended as follows: 

Claim 14, lines 3-4, change “energy-dispersing layer disposed on” to --energy-dispersing layer comprising the composition of claim 1 disposed on--

Claims 1-9 and 15 are allowable. Claims 11-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on June 15, 2021, is hereby withdrawn and claims 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-9 and 11-15 are currently pending wherein claims 1-9 and 15 read on a composition, claim 11 reads on a cured film from curing said composition, claim 12 reads on a method of making a display device using said composition, claim 13 reads on a display device containing said composition of claim 1, and claim 14 reads on a cover window containing said composition of claim 1.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Takahashi et al (WO 2014/092058), Sigel et al (CN 108463318), and Zhang et al (US 2014/0142210).

Summary of claim 1:
A composition comprising: 
(a) one or more urethane (meth)acrylate oligomers; 
(b) one or more mono- or di-(meth)acrylates; 
(c) one or more (meth)acrylate cross-linkers having three or more (meth)acrylate moieties; 
(d) one or more photoinitiators; and 
(e) one or more toughening agents that are free of reactive (meth)acrylate moieties and are selected from the group consisting of polyether compounds and polyetheramines.

Takahashi teaches a composition (title) that polyfunctional acrylic oligomer (component C) that includes urethane acrylates (0088), a photoinitiator (0089), a polyfunctional acrylate or methacrylate compound (0090) (reading on the claimed crosslinking component) and a monofunctional acrylic monomer (0091).  Takhashi teaches an epoxy compound that does not include an acrylate group (glycidyl ether) However, Takahashi does not teach or fairly suggest the claimed composition wherein the composition contains a toughening agent consisting of polyether compounds and polyetheramines.  Applicants have further shown unexpected results for the use of said toughening agents showing that when the claimed toughening agent is used the peel strength increases.

Sigel teaches a composition (title) that contains a urethane based acrylate oligomer (page 3) and a reactive diluent that contains a monofunctional (meth)acrylate and a trifunctional (meth)acrylate (page 10 resin C), an epoxy toughening agent (page 5), and a photoinitiator (page 6).  However, Sigel does not teach or fairly suggest the claimed composition wherein the composition contains a toughening agent consisting of polyether compounds and polyetheramines.  Applicants have further shown unexpected results for the use of said toughening agents showing that when the claimed toughening agent is used the peel strength increases.

Zhang teaches a composition (abstract) that contains a urethane oligomer carrying (methacryloyloxy groups), a multifunctional (meth)acrylate, a monofunctional (meth)acrylate, and a photoinitiator (abstract).  However, Zhang does not teach or fairly suggest the claimed composition wherein the composition contains a toughening agent consisting of polyether compounds and polyetheramines.  Applicants have further shown unexpected results for the use of said toughening agents showing that when the claimed toughening agent is used the peel strength increases.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763